DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 8 of Applicant’s responses filed 07/11/2022 that Mesaros (US 6629927) does not teach that the probe holder 24 of fig. 3 does not support the cable 52 such that it hangs “freely from the probe holder without touching the ground” because it is the handle 30 that supports the cable from touching the ground.
Examiner respectfully disagrees.
The Mesaros states that “probe connector on the system [is] mounted above the level of the control panel, keeping the connector end of the probe cable well above the floor”, in col. 2, lines 41-44. So, while the cable 52 being placed on the handle contributes to the cable 52 not touching the floor, the cable 52 does not necessarily have to be placed on the handle to achieve the function of hanging freely from the probe holder without touching the ground.
Fig. 3 shows the cable to be wrapped around the handles 30 to maintain the cable off the ground. This means that a person of ordinary skill in the art could also wrap the cable 30 around holder 24, which would then meet the limitations. In other words, the holder 24 is configured to keep the cable off the floor not only based on multiple factors, for instance, the height of the control panel 18 (that is, fully extended upwards) and the length of the cable 52, but also a user’s ability to wrap the cable around edges of holder 24, thereby meeting the functional limitation of keeping the cord off the floor. 

Hence, the recited "the cable is configured to hang freely from the probe holder without touching the ground" is considered an intended use of the probe holder. As long as the probe holder is above the ground, it is capable of allowing the cable to be hung with touching the ground, as whether the cable would touch the ground does not solely depend on the position of the probe. Furthermore, whether or not the cable touches the ground depends on how long the cable is. 

Applicant further argues on page 12 of Applicant’s responses that positioning the probe holder along a top edge of the display was unknown before the filing of the instant application. 
Examiner respectfully disagrees.
As included in the rejection, according to MPEP 2144.04 (VI)(C) providing the probe holder on the top edge of the display is an obvious matter of design choice since Mesaros teaches positioning the probe holder on along a side edge of the display as seen in fig. 3. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Mesaros provides the basis for the rearrangement of the probe holder to an edge of the display. 
Therefore, the claims stand rejected.

Withdrawn Objections
The objection made to claim 20 has been withdrawn pursuant of applicant's amendments filed on 07/11/2022. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 07/11/2022, rejections made to claims 2, 14 and 16 under 35 U.S.C. 112(b) have been withdrawn.

	
	


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-11, 13-16, 18, 21-23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesaros et al. US 6629927, hereafter referred to as “Mesaros”. 

Regarding claim 1, Mesaros teaches an ultrasound imaging system (see fig. 1 for the cart-borne ultrasound system) comprising: 
an ultrasound probe including a cable (see fig. 3 for the probe 50 and cable 52); 
a housing (see fig. 1 for electronics bay 12) including a connector port (mating probe connector), wherein the connector port is configured to attach the ultrasound probe to the housing (col. 2, lines 36-41); 
a display (display 20 of fig. 2) coupled to the housing (see fig. 1) via an arm mount (articulating control panel lift mechanism 40 including a lift top 42); and 
and a probe holder (see probe holder 24) positioned along an edge of the display (see fig. 3), 
wherein the probe holder is configured to hold the ultrasound probe (see fig. 3), and 
wherein, when positioned in the probe holder (see fig. 3 for the positioning of the probe 50 in the probe holder 24), the cable of the ultrasound probe is configured to hang freely from the probe holder without touching the ground (see fig. 3 for the cable 52 hanging freely from the probe holder without touching the ground. This functional limitation is met by the probe holder 24 which is configured to keep the cable 52 from touching the ground by a user wrapping the cord 52 around the probe holder).

Regarding claim 2, Mesaros further teaches a base, wherein the base is configured to be in contact with the ground and to support the housing while in contact with the ground (see annotated reproduced fig. 1 for the base which is in contact with the ground through the wheels 14)


    PNG
    media_image1.png
    693
    574
    media_image1.png
    Greyscale

Regarding claim 3, Mesaros teaches wherein the base comprises a plurality of wheels configured to be in contact with the ground (see wheels 14 above), wherein the plurality of wheels enables the ultrasound system to be mobile (col. 1, lines 60-64).

Regarding claim 5, Mesaros further teaches wherein the arm mount is configured to traverse along a vertical track of the housing in order to adjust a vertical position of the display with respect to the housing (col. 2, lines 11-14 states that “Behind the control panel is an articulating control panel lift mechanism 40 which enables the control panel to be raised and lowered. The lift top 42 of this mechanism can be seen behind the control panel 18 in FIG. 1”, hence suggesting that the lift mechanism 40 traverses a vertical track and adjusts a vertical position of the display by raising and lowering of the display).


Regarding claim 9, Mesaros teaches wherein when positioned in the probe holder, the cable of the ultrasound probe is configured to hang freely from the probe holder while not extending lower than the housing (see fig. 3 for the cable 52 hanging freely from the probe holder without touching the ground col. 2, lines 44-48 state that “When the probe is placed in a probe holder 24 on the cart and the cable 52 hung from the handle 30, the entire cable is kept well above the wheels of the cart and presents no hazard to the Operator or other personnel”, so since the wheel is demarcates an end of the housing in a vertical direction towards the floor, it means Mesaros’ cable hangs freely from the probe holder while not extending lower than the housing).

Regarding claim 10, Mesaros teaches wherein when positioned in the probe holder, the cable of the ultrasound probe is configured to hang freely from the probe holder while not extending lower than the base(see fig. 3 for the cable 52 hanging freely from the probe holder without touching the ground col. 2, lines 44-48 state that “When the probe is placed in a probe holder 24 on the cart and the cable 52 hung from the handle 30, the entire cable is kept well above the wheels of the cart and presents no hazard to the Operator or other personnel”, so since the base directly connects to the wheels and the cable is supposed to be well above the floor, this at least suggests that the cable is configured to hang freely from the probe holder while not extending lower than the base).

Regarding claim 18, Mesaros further teaches wherein the housing comprises a front side and a back side opposite the front side (see annotated reproduced fig. 1 above for the front side and the back side), wherein the arm mount is attached to the front side of the housing (see fig. for the location of the lift top 42 which is in the front side of the housing), wherein the housing is configured to at least partially define a cable manage passage (see opening 34 in fig. 3) configured to guide at least one cable from the front side of the housing to the connector port (col. 2, lines 36-41).
Regarding claim 21, Mesaros further teaches wherein the housing is configured to maintain the ultrasound probe, including the cable, within a footprint of the ultrasound imaging system (See figs. 3 and 6 where the cables are secured by the handle. See fig. 1 for perspective view of the handle position).

Regarding claim 22, Mesaros further teaches wherein the footprint of the ultrasound imaging system is defined by a plurality of distal edges of the ultrasound imaging system (See fig. 6 for the where the cables are secured by the handle. See fig. 1 for perspective view of the handle position).

Regarding claim 23, Mesaros further teaches wherein the ultrasound imaging system further comprises a base (see annotated fig. 1 above for the base) including a plurality of wheels (wheels 14), and wherein the footprint is defined by a distal edge of the display and a plurality of distal edges of the plurality of wheels (see fig. 1 for the location of the screen at a distal edge aligned with an edge of the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaros. 

Regarding claim 13, Mesaros teaches all the limitations of claim 1 above.
Mesaros further teaches wherein the probe holder is positioned along a top edge of the display (Mesaros teaches positioning the probe holder on along a side edge of the display as seen in fig. 3. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Hence, rearrangement of Mesaros’ system so that the probe holder is positioned along a top edge of the display is an obvious matter of design choice. Also see MPEP 2144(VI)(C)).

Regarding claim 15, Mesaros teaches all the limitations of claim 1 above.
Mesaros further teaches wherein the cable hangs freely between the display and a front side of the housing (see fig. 3 which shows the cable 52 hanging on the handle 30, and fig. 2 shows the handle 30 disposed in the front side of the housing).

Regarding claim 16, Mesaros teaches all the limitations of claim 15 above.
Mesaros further teaches wherein a portion of the cable hangs freely down toward the ground substantially beneath the top edge (see fig. 3)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Wang, et al., US20100174185. 

Regarding claim 4, Mesaros teaches all the limitations of claim 1 above.
Mesaros does not teach wherein the housing is configured to be mounted to at least one selected from the group consisting of a wall and a bed.
	However, Wang teaches an ultrasound scanning apparatus (19) which according to paragraph 64, “is similar to that shown and describe in FIG. 18, except that it is wall mounted on mount 1920 instead of wheel mounted. Wall mounting advantageously saves floor space and is preferred for some settings”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ housing to be mounted to a wall, as taught by Wang so as to save floor space. See paragraph 64.
	In a separate embodiment, Wang also teaches a patient bed mounted ultrasound scanning apparatus, see fig. 20, where according to paragraph 64, “the ultrasound scanning apparatus of FIG. 20 is similar to that shown and described in connection with FIGS. 18-19, except that is mounted on bed 2026 via mount 2028. Bed 2026 may alternatively be a dentist-style chair for the comfort and flexibility of positioning of patient 2024”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ housing to be mounted to a bed, as taught by Wang, to allow for the operator to more easily share the images with the patient or with other personnel such as a radiologist so as to aid in decision making. See paragraph 65 of Mesaros.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Smith et al. US 20040179332, and Naruse, N. US 20080249406. 

Regarding claim 6, Mesaros teaches all the limitations of claim 5 above. 
Mesaros teaches wherein, when positioned in the probe holder (see fig. 3 for the positioning of the probe 50 in the probe holder 24), the cable of the ultrasound probe is configured to hang freely above the ground in either the first vertical position or the second vertical position (see fig. 3 for the cable 52 hanging freely from the probe holder without touching the ground when the display is in different positions).
Mesaros fails to teach wherein the display is configured to be moved between a first vertical position and a second vertical position, wherein the second vertical position is lower than the first vertical position, wherein the probe holder is configured to move concurrently with the display between the first vertical position and the second vertical position, and, with the display in either the first vertical position or the second vertical position.
However, Smith teaches a portable cart-type ultrasound (see fig. 13 and paragraph 46) including, as disclosed in paragraph 119 and depicted in fig. 13, display 128 which is configured to be moved between a first vertical position and a second vertical position, wherein the second vertical position is lower than the first vertical position (paragraph 119 states that “the mounting structure 164 of FIG. 13 can be configured to allow the display 128 to be adjusted in only one dimension (e.g., a tilt only), in two dimensions (e.g., horizontal and vertical tilting), or in more dimensions (e.g., in five dimensions). In general, any suitable mounting structure may be used to allow the position of patient display 128 to be adjusted by the user if desired”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mesaros’ system with Smith’s mounting structure to provide the user an ergonomic interface for interacting the ultrasound imaging device. See paragraph 117 of Smith. 
Mesaros in view of Smith does not teach wherein the probe holder is configured to move concurrently with the display between the first vertical position and the second vertical position.
However, Naruse teaches an ultrasound diagnostic apparatus 10 of fig. 1, including a body 12, a display 15 and a probe holder 40 attached to the body 12 of the display 15 (see fig. 1), wherein the probe holder 40 is configured to move concurrently with the display between the first vertical position and the second vertical position (see paragraph 44 for the tilting of the body 12 to different positions through different angles and according to paragraph 50 “the holder 40 does not move, even when the body 12 and the operation panel 14 are pivoted, and can stably hold the ultrasonic probe”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ system including the display and probe holders, as modified by Smith, to move concurrently with the display between the first vertical position and the second vertical position the way Naruse teaches to allow secured storage of the probe in the holder (paragraph 50) when the display is moved to a desired orientation (paragraph 4).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Altonji et al., US 20080067317. 

Regarding claim 7, Mesaros teaches all the limitations of claim 5 above.
Mesaros does not teach wherein a length of the vertical track is based on a length of the cable to prevent the cable from being in contact with the ground when the probe is positioned in the probe holder.
However, in paragraphs 166-168, Altonji teaches running cable 716 between, by way of example, a display 116 as shown in fig. 24A, and a workstation (paragraph 3) along extension arms 706 and 710. In paragraph 166 discusses that the structuring of any of the arm is for the purpose of running the cables to the desired user device, hence attaining the intended use of preventing the cable from being in contact with the ground when the probe is positioned in the probe holder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ apparatus with Altonji’s cable management system to prevent damage to cable and equipment. See paragraph 167 of Altonji. 

Regarding claim 8, Mesaros teaches all the limitations of claim 1.
Mesaros does not teach wherein the arm mount includes at least one of a fastener configured to hold at least a portion of the cable to the arm mount and a channel configured to hold at least a portion of the cable to the arm mount.
However, Altonji teaches extension arm assembly 100 of fig. 1A including channel members 106 and 110 through which cables are ran (paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ apparatus with Altonji’s cable management system including the channels 106 and 110 configured to hold at least a portion of the cable to the arm mount to prevent damage to cable and equipment. See paragraph 167 of Altonji. 

Claims 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Smith. 

Regarding claim 11, Mesaros teaches all the limitations of claim 1 above.
Mesaros does not teach that the wherein the probe holder (24 of fig. 3) comprises a plurality of slots, each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter.
However, Smith teaches a transducer holding structure 44 of fig. 2 where as indicated in the annotated reproduced fig. 2 below, the transducer holding structure 44 comprises a plurality of slots (see fig. 2 below), each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter (see paragraph 68 for the accommodation of the transducer in the slots of the transducer holding structure 44).

    PNG
    media_image2.png
    801
    611
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mesaros’ system with Smith’s transducer holding structure which comprises a plurality of slots, each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter to provide the user improved ergonomic features for interacting the ultrasound imaging device. See paragraph 52 of Smith. 

Regarding claim 12, Mesaros teaches all the limitations of claim 1 above. 
Mesaros does not teach wherein the arm mount (lift mechanism 40) includes a first pivot joint positioned at a first end of the arm mount and a second pivot joint positioned at a second end of the arm mount.
However, Smith teaches that the adjustable mounting structure 164 of fig. 13 includes first pivot joint positioned at a first end of the arm mount and a second pivot joint positioned at a second end of the arm mount (see fig. 13 for the multiple joints included along the structure 164 which allows the patient display 128 to be moved into different positions according paragraph 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mesaros’ system with Smith’s adjustable mounting structure 164 which includes first pivot joint positioned at a first end of the arm mount and a second pivot joint positioned at a second end of the arm mount to provide the user improved ergonomic features for interacting the ultrasound imaging device. See paragraph 52 of Smith. 

Regarding claim 17, Mesaros teaches all the limitations of claim 13 above. 
Mesaros fails to teach wherein the probe holder comprises a plurality of slots, each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter.
However, Smith teaches a transducer holding structure 44 of fig. 2 where as indicated in the annotated reproduced fig. 2 below, the transducer holding structure 44 comprises a plurality of slots (see fig. 2 below), each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter (see paragraph 68 for the accommodation of the transducer in the slots of the transducer holding structure 44).

    PNG
    media_image2.png
    801
    611
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mesaros’ system with Smith’s transducer holding structure which comprises a plurality of slots, each of the plurality of slots having an entry diameter and a resting diameter, wherein the entry diameter is smaller than the resting diameter, and, wherein, the entry diameter is configured to allow the cable to move into the resting diameter to provide the user improved ergonomic features for interacting the ultrasound imaging device. See paragraph 52 of Smith. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Naruse. 

Regarding claim 19, Mesaros teaches all the limitations of claim 18 above.
Mesaros fails to teach wherein the connector port is on the back side of the housing.
However, Naruse teaches an ultrasound diagnostic apparatus 10 of fig. 1, including a body 12 and connector ports, or receptacles 18 (see fig. 1), wherein the receptacles are located on the back side of the housing or body 12, according paragraph 42 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ probe connector to be located on the back side of the housing, the way Naruse teaches to improve the user operation of the device (see paragraph 6 of Naruse).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mesaros in view of Mata, et al. US 20040114313. 

Regarding claim 20, Mesaros teaches all the limitations of claim 18 above. 
Mesaros fails to teach wherein the housing comprises a cover segment and wherein the cable manage passage is defined by an upper portion of the housing and the cover segment.
However Mata teaches an ultrasound monitoring device 10 of fig. 1 including a housing 12 wherein the housing 12 comprises a cover segment (walls 22 and 24) and wherein the cable manage passage (channel 26) is defined by an upper portion of the housing and the cover segment (paragraph 15 explains that the channel 26 is contiguous between the side walls 22 and 24 and the top wall 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mesaros’ housing to comprises a cover section and wherein the cable manage passage is defined by an upper portion of the housing and the cover section as taught by Mata to prevent cable entanglements that might hinder an effective measurement procedure. See paragraph 4 of Mata. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793